Exhibit 10.1
SETTLEMENT AGREEMENT AND RELEASES
This Settlement Agreement and Releases (hereinafter referred to as the
“Agreement”) is entered into by and between M.N. Mansour and M.N. Mansour Inc.,
a California corporation, on the one side (collectively “Mansour”), and
Catalytic Solutions Inc., a California corporation, and Applied Utility Systems,
Inc., a California corporation (collectively “CSI”), on the other side, for the
express purpose of amicably resolving, compromising, and settling all disputes
and claims between them, with respect to the following facts:
A. On or about August 28, 2006, CSI and Mansour entered into several written
agreements resulting in CSI’s purchase of certain assets of Applied Utility
Systems Inc., a predecessor to M.N. Mansour Inc. (“Old AUS”) from Mansour. The
agreements entered into between CSI and Mansour included: (1) an Asset Purchase
Agreement (“the APA”); (2) a Consulting Agreement; (3) an Agreement not to
Compete (the “NCA”); (4) an Employment Agreement, and (5) a Lease Agreement
(collectively the “Purchase Documents”).
B. Following execution of the Purchase Documents, a dispute arose regarding
performance of the Consulting Agreement. To resolve these disputes, the parties
participated in an arbitration of disputes pertaining to the Consulting
Agreement. An arbitration decision was rendered in favor of CSI, which decision
has since been confirmed by the Superior Court for the State of California,
County of Los Angeles, Applied Utility Systems, Inc. v. M.N. Mansour, Inc et
al., Case No. BS126564, (the “Los Angeles County Action”).
C. The NCA is currently the subject of litigation in an action pending in the
Superior Court for the State of California, County of Orange, Catalytic
Solutions Inc. v. M.N. Mansour Inc. et al, Case No. 30-2010-00341410 (the
“Orange County NCA Action”), pursuant to which Cross-Claimant CSI seeks
rescission of the APA and recovery of $ 250,000 of consideration paid for the
NCA.
D. A dispute is also pending between the parties pertaining to CSI’s claimed
failure to make payments owing to Mansour pursuant to the APA, and claimed
breaches by Mansour of the APA creating offsets and/or excuses for non-payment.
There is currently pending an arbitration proceeding before JAMS, Case
No. 1220041091 (the “Pending Arbitration”) and an action is currently pending in
the Superior Court for the State of California, County of Orange, Catalytic
Solutions, Inc. et al v. M.N. Mansour, Inc. et al., Case No. 30-2009-00309903
(the “Orange County Arbitration Action”) in which writs of attachment have been
issued pertaining to the Pending Arbitration.
E. Mansour, on the one hand, and CSI, on the other hand, each dispute that they
are liable to one another under the Purchase Documents. However, acknowledging
the costs of litigation, and wishing to resolve the action before further
expenses are incurred, Mansour and CSI desire to settle all the claims asserted
in the above referenced proceeding and any and all other disputes and
differences between them, whether known or unknown, asserted or unasserted.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, Mansour and CSI agree as follows:
1. Release by Mansour. Except as to the representations, warranties and
obligations set forth in and arising from this Agreement, and as otherwise
provided herein, upon receipt of the Initial Payment defined in Paragraph 4
below, Mansour, on behalf of himself and his affiliates, including without
limitation M.N. Mansour, Inc., hereby fully and forever releases, discharges and
covenants not to sue CSI, or its predecessors, successors, licensees,
transferees, legal representatives, trustees, beneficiaries, assigns,
shareholders, directors, officers, partners, members, managers, employees,
servants, subsidiaries, divisions, administrators, affiliates, alter egos and
parent corporations, if any, with respect to any and all, known or unknown,
anticipated or unanticipated, suspected or unsuspected, fixed, conditional or
contingent actions or causes of action, at law or in equity, suits, claims,
debts, demands, contracts, covenants, liens, liabilities, losses, costs,
expenses (including, without limitation, attorneys’ fees) or damages of every
kind, nature and description (collectively referred to as “Claims”), arising out
of or relating to the Purchase Documents, the Los Angeles County Action, the
Orange County NCA Action, the Pending Arbitration Proceeding, the Orange County
Arbitration Action, any and all allegations made in any of such proceedings, or
the subject matter of those proceedings, including but not limited to any and
all Claims that were alleged or could have been alleged in such proceedings by
way of complaint, cross-complaint, affirmative defense or otherwise, any claims
of wrongdoing by CSI, its employees or any claimed failure of the released
parties to pay sums to Mansour for any reason, or with respect to any other
matter whatsoever.
2. Release by CSI. Except as to the representations, warranties and obligations
set forth in and arising from this Agreement, and as otherwise provided herein,
upon making of the initial payment, CSI, on its own behalf and on behalf of its
affiliates, including Applied Utility Systems, Inc., hereby fully and forever
releases, discharges and covenants not to sue Mansour or any predecessors,
successors, licensees, transferees, legal representatives, trustees,
beneficiaries, assigns, shareholders, directors, officers, partners, members,
managers, employees, servants, subsidiaries, divisions, administrators,
affiliates, alter egos and parent corporations, if any, from, with respect to
any and all, known or unknown, anticipated or unanticipated, suspected or
unsuspected, fixed, conditional or contingent actions or causes of action, at
law or in equity, suits, claims, debts, demands, contracts, covenants, liens,
liabilities, losses, costs, expenses (including, without limitation, attorneys’
fees) or damages of every kind, nature and description (collectively referred to
as “Claims”), arising out of or relating to the Purchase Documents, the Los
Angeles County Action, the Orange County NCA Action, the Pending Arbitration
Proceeding, the Orange County Arbitration Action, any and all allegations made
in any of such proceedings, or the subject matter of those proceedings,
including but not limited to any and all Claims that were alleged or could have
been alleged in such proceedings by way of complaint, cross-complaint,
affirmative defense or otherwise, any claims of wrongdoing by Mansour, its
employees or any claimed failure of the released parties to pay sums to CSI for
any reason, or with respect to any other matter whatsoever.

 

2



--------------------------------------------------------------------------------



 



3. Waiver of Unknown Claims. Each of the parties hereto expressly understands
and agrees that this Agreement fully and finally releases and forever resolves
the Claims released and discharged in Paragraphs 1 and 2, including those which
may be unknown, unanticipated and/or unsuspected. Each of the parties hereto
acknowledges that it is aware that it or its agents or employees may hereafter
discover facts in addition to or different from those which it now knows or
believes to exist with respect to the subject matter of this Agreement, but that
it is his/its intention hereby fully, finally and forever to settle and release
all of the Claims, disputes and differences known or unknown, anticipated or
unanticipated, suspected or unsuspected, which now exist, may exist or
heretofore have existed between or among the parties, except as otherwise
expressly provided herein. Upon the advice of legal counsel, each of the parties
hereto hereby expressly waives all benefits under California Civil Code
Section 1542, as well as under any other statutes or common law principles of
similar effect in California or any other jurisdiction, to the extent that such
benefits may contravene the provisions of Paragraphs 1 and 2 of this Agreement.
Each of the parties hereto acknowledges that it has read and understands
California Civil Code Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
4. Payments to Mansour.
A. The Initial Payment. On or before the close of business on October 22, 2010,
CSI shall cause to be paid to Mansour the total sum of $ 1.5 Million (the
“Initial Payment”) by wire transfer.
Confirmation of the transmission by CSI’s transmitting bank shall be deemed to
be confirmation of the payment of the Initial Payment to Mansour. Payment of
such sum, in good funds, shall be an express condition of the effectiveness of
the releases set forth above and of the obligations referenced in paragraph 5
below. Such funds shall be paid by wire transfer as follows:
Citibank
5000 Birch Street
Newport Beach, CA 92660
Account Holder:
William B. Hanley
Attorney at Law
Client Trust Account
5000 Birch Street, Suite 9400
Newport Beach, CA 92660
Account No. 203119177
Citibank ABA/Routing No. 322271724

 

3



--------------------------------------------------------------------------------



 



B. The Subsequent Payments. CSI shall further cause to be paid to Mansour the
following payments, totaling $ 2.0 Million subsequent to the Initial Payment by
the dates set forth herein (the “Subsequent Payments”):

         
December 31, 2010
  $ 250,000  
April 30, 2011
  $ 250,000  
July 31, 2011
  $ 250,000  
September 30, 2011
  $ 250,000  
December 31, 2011
  $ 250,000  
April 30, 2012
  $ 250,000  
June 30, 2012
  $ 250,000  
September 30, 2012
  $ 250,000  

C. Early Payment Discount. On or before any quarterly payment due date, CSI may
prepay the entire remaining obligation to pay Subsequent Payments by paying the
quarterly payment then due in full, and the balance of quarterly payments
remaining at a discount of $ 50,000 for each quarterly payment pre-paid. For
example, on July 31, 2011, CSI could satisfy the remaining obligations due under
this Agreement by paying the quarterly payment of $ 250,000 due on that date and
an additional $ 1.0 million (5 payments of $ 200,000).
5. Actions of the Parties Subsequent to the Initial Payment
Once the Initial Payment has been timely made, the releases set forth above
shall become effective, and the parties shall be further obligated to take the
following actions:
a. The parties shall enter into a stipulated arbitration award, a copy of which
is attached hereto as Exhibit A, in favor of Mansour, and against CSI, in the
amount of $ 2.0 million (the “Stipulated Arbitration Award”). The Stipulated
Arbitration Award shall accrue interest from the date of any default in payments
under this Agreement at the judgment rate of 10%. The Stipulated Arbitration
Award, by its terms, shall not become effective or subject to confirmation or
enforcement except in the event of a default by CSI with respect to the
Subsequent Payments.
b. The parties shall submit a stipulation to the Court in the Orange County
Arbitration Action vacating the right to attach order and writs of attachment
currently in effect in that action, a copy of which is attached hereto as
Exhibit B. Mansour shall cause all pending writ of attachment liens to be
released. The Orange County Arbitration Action shall thereafter be stayed,
subject to the right of Mansour to bring an action for confirmation of the
Stipulated Arbitration Award and entry of judgment pursuant thereto, in the
event of a default in payment of any Subsequent Payment, not promptly cured
within ten days of notice of default. Any judgment entered pursuant to the
Stipulated Arbitration Award shall be in the amount of the Stipulated
Arbitration Award, less any Subsequent Payments made to the date of entry of
judgment.

 

4



--------------------------------------------------------------------------------



 



c. CSI shall cause a satisfaction of judgment, on the appropriate and fully
completed judicial counsel form, to be entered in the Los Angeles County
Superior Court Action, and shall take prompt action to release all judgment
liens and/or abstracts of judgment with respect to the judgment entered in the
Los Angeles County Superior Court Action.
d. Mansour may record a UCC-1 financing statement securing the obligations of
CSI under this Agreement, which security interest shall be subordinate to all
existing liens against CSI assets, and which Mansour shall agree to subordinate
to any new financing obtained by CSI or its affiliates, so long as CSI is not in
default of its obligations to make Subsequent Payments hereunder. Mansour shall
execute and deliver to CSI within fifteen days after delivery thereof to Mansour
and shall permit the recordation of all subordination agreements, inter-creditor
agreements, amendments to UCC-1 financing statements and similar documents that
CSI or any financing party may reasonably request to confirm and implement the
subordination under this Agreement of any lien of Mansour.
e. CSI shall cause the Orange County NCA Action to be dismissed, with prejudice,
which dismissal shall also terminate and rescind any obligatin of Mansour under
the covenant not to compete.
f. Upon payment of the last Subsequent Payment, the Stipulated Arbitration Award
shall be deemed vacated and void, and Mansour shall cause the Orange County
Arbitration Action to be dismissed with prejudice and all UCC-1 financing
statements and other documents evidencing any lien of Mansour under this
Agreement to be terminated.
6. No Assignment. Each of the parties hereto represents and warrants that he/it
has not assigned or otherwise transferred (voluntarily, involuntarily or by
operation of law) any right, title or interest in any Claims which he/it has,
may have or may have had and which is the subject of this Agreement. Each of the
parties hereto agrees to indemnify, save and hold forever harmless and defend
the entities and persons released and discharged by such party under this
Agreement in the event any Claims are asserted or threatened by any person or
entity pursuant to any such assignment or transfer (each referred to as an
“Indemnified Claim”). It is the intention of the parties hereto that this duty
to indemnify, defend and hold harmless does not require payment as a condition
precedent to recovery and that such duty shall commence immediately upon receipt
of written notification of an Indemnified Claim.
7. Representations. Each of the parties hereto warrants, represents and agrees
that in executing this Agreement:

  (A)  
They have received independent legal advice from their attorneys with respect to
each aspect of this Agreement;

 

5



--------------------------------------------------------------------------------



 



  (B)  
They are not relying upon any representations or statement made by or on behalf
of any of the entities and persons released by such party with respect to any
aspect of this Agreement;

  (C)  
They assume the risk of any mistake of fact with regard to any aspect of this
Agreement; and

  (D)  
They have carefully read and considered this Agreement in its entirety and fully
understand its contents and the significance of each of its aspects.

8. No Admission. Each of the parties hereto understands, acknowledges and agrees
that this Agreement and the consideration transferred hereunder are being made
solely for the purpose of avoiding the expense and inconvenience of further
litigation and represents the compromise and settlement of disputed contentions
and positions after extensive negotiations between the parties. Nothing
contained in this Agreement, or any performance hereunder, shall be construed as
an admission or acknowledgment of any wrongful conduct, fault or liability
whatsoever.
9. Entire Agreement. No promise or inducement of any nature has been made other
those set forth in this Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or modified except by a written instrument executed
by all of the parties hereto.
10. Cooperation. Each of the parties hereto shall promptly prepare and execute,
and/or cause its attorneys to promptly prepare and execute, all documents and
pleadings necessary to consummate the settlement set forth in this Agreement.
Each of the signatories hereto represents and warrants that he or she has full
power and authority to sign and deliver this Agreement and to perform the
obligations hereunder, and it has full power and authority to release and
forever discharge the Claims being released by it under this Agreement, and that
this Agreement is valid and binding upon it.
11. Taxes. It shall be the responsibility of Mansour to remit to federal and/or
state tax authorities any applicable taxes due associated with such receipt of
monies paid pursuant to this agreement. Mansour agrees to hold CSI harmless and
indemnify it for any liabilities, costs and expenses, including attorneys fees,
caused by the claim of any tax authority relating in any way to the tax
treatment of the payments made pursuant to this Agreement and/or any claim that
CSI should have withheld sums from amounts paid under this Agreement and/or the
failure of Mansour to pay taxes due on payments made pursuant to this Agreement.
12. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the assignees, licensees, successors and transferees of the entities
and persons released hereunder, whether by license, sale, merger, reverse
merger, sale of stock, insolvency, sale of assets, operation of law, or, without
limitation, otherwise.

 

6



--------------------------------------------------------------------------------



 



13. Costs and Expenses. The parties hereto agrees to bear all of its own costs,
expenses and attorneys’ fees incurred in connection with the Action, the Claims
settled by this Agreement, and the negotiations, drafting and making of this
Agreement.
14. No Adverse Interpretation. This Agreement has been negotiated at arms’
length between persons knowledgeable in the matters dealt with herein. In
addition, each party has been represented by experienced and knowledgeable legal
counsel. Accordingly, any rule of law, including, but not limited to,
Section 1654 of the California Civil Code, or any other statute or legal
decision that would require interpretation of any ambiguities in this Agreement
against the party that has drafted it, is of no application and is hereby
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the intentions of the parties and of this Agreement.
15. Enforcement. This Agreement shall be enforceable pursuant to the terms of
Code of Civil Procedure Section 664.6, and any motion to enforce the Agreement
shall be brought in the Orange County Arbitration Action. In any proceeding to
enforce or interpret any of the provisions of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees and costs in addition to
any other relief to which that party may be entitled.
16. Choice of Laws. The validity of this Agreement and of any of its terms or
provisions, as well as the rights and duties of the parties hereunder, shall be
governed by the laws of the State of California.
17. Severability. If any provision of this Agreement is found, determined,
and/or adjudicated to be illegal, invalid or unenforceable, such finding shall
in no way affect the legality, validity or enforceability of the remaining
provisions of this Agreement, which shall be interpreted as if the illegal,
invalid or unenforceable provisions had been omitted.
18. Notices. All notices required under this Agreement shall be in writing and
shall be deemed to have been made and duly delivered on the date of actual
delivery, if delivered in person or by confirmed fax transmission, or five days
thereafter if by mail, to the following addresses:

  (A)  
If to Mansour:
       
M.N. Mansour
M.N. Mansour, Inc.
26 Water Lily Way
Coto de Caza, California 92679
       
E-mail: mansour@mnmansour.com

 

7



--------------------------------------------------------------------------------



 



With a copy to:

     
William B. Hanley, Esq.
5000 Birch St., Suite 9400
Newport Beach, CA 92660
       
Facsimile Number: (805) 949-263-0077
E-mail: wbh@hanley-law.com
    (B)  
If to CSI:
       
Charles Call, CEO
Catalytic Solutions, Inc.
4567 Telephone Road, Suite 206
Ventura, CA 93003
       
Facsimile Number: (805) 205-1383
E-mail: ccall@catsolns.com

With a copy to:

     
Reicker, Pfau, Pyle & McRoy LLP
1421 State Street, Suite B
Santa Barbara, California 93101
Attention: Alan A. Blakeboro
       
Facsimile Number: (805) 966-3320
E-mail: ablakeboro@rppmh.com

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original. A facsimile signature shall have the same force and
effect as an original signature.
20. Headings. Titles or captions appearing at the commencement of the sections
hereof are descriptive only and for convenience in reference. Should there be
any conflict between any such title or caption and the section or paragraph at
the head of which it appears, the paragraph and not such title or caption shall
control and govern in the construction of this Agreement.
Signatures Appear on the Following Page

 

8



--------------------------------------------------------------------------------



 



          Dated: October 20, 2010  M.N. Mansour
      By   /s/M.N. Mansour         M.N. Mansour              Dated: October 20,
2010  M.N. Mansour, Inc.
      By   /s/M.N. Mansour         M.N. Mansour, CEO              Dated: October
20, 2010  Catalytic Solutions, Inc.
      By   /s/ Charles Call         Charles Call, CEO              Dated:
October 20, 2010  Applied Utility Systems, Inc.
      By   /s/ Charles Call         Charles Call, President   

The undersigned, counsel of record for the parties, certify that they have
reviewed the contents of the agreement with their respective clients hereby
approve the agreement as to form:

          October 20, 2010  LAW OFFICES OF WILLIAM B. HANLEY
      By   /s/ William B. Hanley         William B. Hanley, Counsel for Mansour 
            October 20, 2010  REICKER, PFAU, PYLE & McROY LLP
      By   /s/ Alan A. Blakeboro         Alan A. Blakeboro, Counsel for CSI     
       

 

9